434 F.2d 1065
Woodrow W. CHABERT, Paul A. Clement et al., Plaintiffs-Appellants,v.CITY OF WESTWEGO et al., Defendants-Appellees.
No. 30248 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
November 20, 1970.

Appeal from the United States District Court for the Eastern District of Louisiana; Lansing L. Mitchell, District Judge.
Robert J. Stamps, New Orleans, La., for appellants.
Nestor L. Currault, Jr., Gretna, La., for appellees.
Before GEWIN, GOLDBERG and DYER, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.1


Notes:


*
 Rule 18, 5th Cir. See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York, et al., 5th Cir. 1970, 431 F.2d 409


1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir. 1970, 430 F.2d 966